 

Exhibit 10.30

 

C O N F I D E N T I A L

 

CONFIDENTIAL RETIREMENT AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Retirement Agreement and General Release of All Claims
(“Agreement”) is made by and between Sequenom, Inc. (“Sequenom”) and Delbert F.
Foit, Jr., (“Foit”) with respect to the following facts:

 

A. Foit is currently employed by Sequenom as Chief Operating Officer pursuant to
a First Amended and Restated Employment Agreement dated August 1, 2000
(“Employment Agreement”). During the course of Foit’s employment with Sequenom
he entered into an Officers Indemnification Agreement with Sequenom
(“Indemnification Agreement”).

 

B. Foit will take a one-month paid vacation beginning November 1, 2002, and his
employment will cease effective December 1, 2002 (“Retirement Date”), pursuant
to Section l0(d) of the Employment Agreement.

 

C. During the course of Foit’s employment with Sequenom, he was granted various
options to purchase shares of Sequenom Common Stock (collectively the “Option”)
subject to the vesting schedules and other restrictions on exercise as set forth
in the Option Agreements and Sequenom, Inc. 1998 Stock Option/Stock Issuance
Plan and 1999 Stock Option/Stock Issuance Plan (collectively the “Stock Option
Plans”).

 

D. The parties desire to settle all claims and issues that have, or could have
been raised, in relation to Foit’s employment with Sequenom and arising out of
or in any way related to the acts, transactions or occurrences between Foit and
Sequenom to date, including, but not limited to, Foit’s employment with Sequenom
or the termination of that employment, on the terms set forth below.

 

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

 

1. Severance Package. Sequenom agrees to provide Foit with the following
payments and benefits (“Severance Package”).

 

1.1 Severance Payment. Sequenom agrees to pay Foit the equivalent of six months’
base salary, or One Hundred Thirty Thousand Dollars ($130,000), less all
appropriate federal and state income and employment taxes, (“Severance
Payment”). The Severance Payment will be made in equal installments in
accordance with Sequenom’s regular payroll schedule beginning the first payday
following the Retirement Date (“Salary Continuation Period”).

 

1.2 Continuation of Group Health Benefits. Sequenom agrees to pay the premiums
required to continue Foit’s group health care coverage during the Salary
Continuation Period, under the applicable provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), provided that Foit elects to
continue and remains eligible for these benefits under COBRA, and does not
obtain health coverage through another employer during this period.

 

Page 1 of 4



--------------------------------------------------------------------------------

 

C O N F I D E N T I A L

 

1.3 Computer and PDA. Sequenom agrees to allow Foit to retain the
Sequenom-issued computer and PDA currently in his possession.

 

1.4 Extension of Exercise Period for Stock Option. Sequenom agrees to extend the
exercise period on the Option for one full year following the Retirement Date
pursuant to the Board of Director’s Resolution adopted October 31, 2002
regarding the Amendment of Post-Termination Exercise Term of Delbert Foit’s
Options. With the exception of the extended exercise date described in this
paragraph 1.4, Foit’s Option shall be governed by the terms and restrictions of
the Stock Option Plans and associated stock documents.

 

2. General Release. Foit hereby releases, and forever discharges Sequenom, its
officers, directors, agents, employees, stockholders, successors, assigns,
affiliates, parent, subsidiaries, and Benefit Plans of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorney’s
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known or unknown, suspected and unsuspected, disclosed and
undisclosed, arising at any time prior to and including Foit’s Retirement Date
with respect to any claims related to Foit’s employment and the termination of
such employment, including but not limited to, claims pursuant to any federal,
state of local law relating to employment, including but not limited to,
discrimination claims, claims under the California Fair Employment and Housing
Act, and the federal Age Discrimination In Employment Act of 1967, as amended
(“ADEA”), or claims for wrongful termination, breach of the covenant of good
faith, contract claims, tort claims, and wage or benefit claims, including but
not limited to, claims for salary, bonuses, commission. stock, stock options,
vacation pay, fringe benefits, severance pay or any form of compensation. The
foregoing release shall not apply to any claims for breach of this Agreement.

 

3. California Civil Code Section 1542 Waiver. The Foit has read and understands
California Civil Code section 1542, and expressly acknowledges and agrees that
all rights under section 1542 of the California Civil Code are expressly waived.
That section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

4. Representation and Warranty. Sequenom represents and warrants that there are
currently no facts known to Sequenom that could form the basis of a claim
against Foit.

 

5. Indemnification. Sequenom acknowledges that its obligations to Foit as set
forth in the Indemnification Agreement remain in effect beyond the Retirement
Date, including, but not limited to, its obligation to defend and indemnify Foit
with respect to claims relating to actions taken by Foit in the course and scope
of his employment with Sequenom, including as an officer of Sequenom and
director of Sequenom subsidiaries, and its obligation to maintain in effect
insurance coverage protecting Foit against such claims for as long as such
claims may be made and to the fullest extent permitted by Delaware law.

 

Page 2 of 4



--------------------------------------------------------------------------------

 

C O N F I D E N T I A L

 

6. Confidentiality. The parties agree that the terms and conditions of this
Agreement, as well as the discussions that led to the terms and conditions of
this Agreement (collectively referred to as the “Confidential Separation
Information”) are intended to remain confidential between Foit and Sequenom.
Accordingly, Foit agrees that he will not disclose the Confidential Separation
Information to any other persons, except that Foit may disclose such Information
to his immediate family members and to his attorney(s) and accountant(s), if
any, to the extent needed for legal advice or income tax reporting purposes and
Sequenom agrees that it will not disclose the Confidential Separation
Information to any other persons or entities except as required by legitimate
business needs. When releasing this information to any such person, or entity,
the parties agree to advise the person or entity receiving the information of
its confidential nature.

 

7. Acknowledgment of Continuing Obligations. Foit acknowledges that certain
provisions of the Employment Agreement remain effective after the termination of
his employment with Sequenom. Foit agrees to abide by all the surviving
provisions of the Employment Agreement. Likewise, Sequenom acknowledges that it
has obligations under the Employment Agreement and Indemnification Agreement
that extend beyond the Retirement Date and Sequenom agrees to abide by those
continuing obligations.

 

8. No Admissions. By entering into this Agreement, the parties make no admission
that they have engaged, or are now engaging, in any unlawful conduct. The
parties understand and acknowledge that this Agreement is not an admission of
liability and shall not be used or construed as such in any legal or
administrative proceeding.

 

9. Older Workers’ Benefit Protection Act. Foit acknowledges that, among other
rights, he is waiving and releasing any rights he may have under the ADEA, that
this Release is knowing and voluntary, and that the consideration given for this
Release is in addition to anything of value to which he was already entitled as
an executive of Sequenom. Foit further acknowledges that he has been advised, as
required by the Older Workers’ Benefit Protection Act, that: (a) the Release
granted herein does not relate to claims that may arise after this Release is
executed; (b) he has the right to consult with an attorney prior to executing
this Release (although he may choose voluntarily not to do so); and if he is
over 40 years of age upon execution of this Release: (c) he has twenty-one (21)
days from the date of termination of his employment with Sequenom in which to
consider this Release (although he may choose voluntarily to execute this
Release earlier); (d) he has seven (7) days following the execution of this
Release to revoke his consent to this Release; and (e) this Release shall not be
effective until the seven (7) day revocation period has expired.

 

10. Severability. In the event any provision of this Agreement shall be found
unenforceable, the unenforceable provision shall be deemed deleted and the
validity and enforceability of the remaining provisions shall not be affected
thereby.

 

11. Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.

 

Page 3 of 4



--------------------------------------------------------------------------------

 

C O N F I D E N T I A L

 

12. Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of, his or its successors, heirs and/or
assigns.

 

13. Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by either party in
breach hereof. The parties agree that in the event an action or proceeding is
instituted in order to enforce the terms or provisions of this Agreement, the
prevailing party shall be entitled to an award of reasonable costs and
attorneys’ fees incurred in connection with enforcing this Agreement.

 

14. Good Faith. The parties agree to do all things necessary and to execute all
further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.

 

15. Entire Agreement; Modification. This Agreement, including the
Indemnification Agreement, Stock Option Plan and associated grant documents,
Amendment of Post-Termination Exercise Term of Delbert Foit’s Options, and the
surviving provisions of the Employment Agreement herein incorporated by
reference, is intended to be the entire agreement between the parties and
supercedes and cancels any and all other and prior agreements, written to oral,
between the parties regarding this subject matter. Its is agreed that there are
no collateral agreements or representations, written or oral, regarding the
terms and conditions of Foit’s separation of employment with Sequenom and
settlement of all claims between the parties other than those set forth in this
Agreement. This Agreement may be amended only by a written instrument executed
by all parties hereto.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

         

Dated:

 

November 25, 2002

--------------------------------------------------------------------------------

     

By:

 

/s/    DELBERT F. FOIT, JR.

--------------------------------------------------------------------------------

               

Delbert F. Foit, Jr.

 

 

       

SEQUENOM, INC.

Dated:

 

December 2, 2002

--------------------------------------------------------------------------------

     

By:

 

/s/    ANTONIUS SCHUH

--------------------------------------------------------------------------------

               

Antonius Schuh

Chief Executive Officer

 

Page 4 of 4